*469Por cuaNto la parte apelada presentó moción acompañada de una certificación del Secretario de la Corte de Distrito de Arecibo, para qne se desestimase esta apelación porque en el escrito de apelación no constaba qne la parte contraria fuera notificada del mismo, y. porque no se babía preséntado en la corte inferior un proyecto de exposición del caso.
Por cuanto dicba moción fue dénegada en resolución de esta corte de 29 de abril último por no estar justificado satis-factoriamente si la parte apelada fué o nó notificada del es-crito de apelación, y por no ser la falta de presentación del proyecto de exposición del caso por sí sola motivo bastante para desestimar una apelación.
Por cuanto la parte apelada ba solicitado reconsideración de la anterior resolución acompañando nueva certificación más expresiva del Secretario de la Corte de Distrito de Árecibo para justificar la falta de notificación del escrito de apelación, y alegando también otro tercer motivo para la desestimación del recurso, a saber, la no presentación en esta Corte Suprema de la transcripción del récord dentro del término señalado por la ley.
Por cuanto una moción de reconsideración ba de discutirse y resolverse teniendo en cuenta lo alegado y probado al dic-tarse la resolución de cuya reconsideración se trata, sin que sea permitido variar los términos del debate judicial por medio de nuevas alegaciones y pruebas, como sucede en el presente caso. ' *' •
Por cuanto la resolución de 29 de abril último se ajusta a las alegaciones y pruebas que mostraban los autos en la fecba en que fué dictada.
Por tanto, visto el caso de Oronoz Rodón v. Montalvo et al., resuelto en 28 de abril próximo pasado.
Se desestima la moción de reconsideración sin perjuicio del derecho qne asista a la parte apelada para presentar nueva moción de desestimación del recurso con notificación a la parte contraria.

Denegada la reconsideración solicitada.

*470Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de esta moción.